Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed on 10/25/2021 have been fully considered but they are not persuasive.
The Applicant argues that in regard to claim 1 that the combination of Miyasaka and Nakano prior art, does not teach the limitation of the “the absorptive material having the largest energy gap in the luminescent layer; and (2) the existing ratio of the absorptive material to the luminescent layer being 50% by volume or less.” and the unexpected results of the claimed invention.
In response to this argument, the Examiner directs the applicant’s attention to combination of Miyasaka and Nakano prior art, which teaches “the absorptive material (phosphorescent compound such as Ir-46 or Ir-50 is equivalent to the claimed absorptive material) having the largest energy gap in the luminescent layer (3c); and (2) the existing ratio of the absorptive material to the luminescent layer being 50% (30%) by volume or less (see Miyasaka, Fig.2 and ¶ [0230]- ¶ [0231])” and the unexpected results of the claimed invention (note: the instant application under examination disclosure comparative example eight teaches that Ir of 30% with bandgap 2.0eV produces a better result than Ir of 50% with bandgap of 2.6 eV disclosed at example 9. Therefore, the prior art Ir concentration results meet at least the applicants argument with respect to unexpected result).
Note: Evidence of unexpected results should be in the form of a direct comparison of the claimed invention with the closest prior art such as Miyasaka and the Test results must include both the test performed on the invention as claimed, AND the test performed on the closest prior art such as Miyasaka.
In addition, during patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification."  In re Hyatt, 211 F.3d 1367, 1372, 54 USPQ2d 1664, 1667 (Fed. Cir. 2000). While the claims of issued patents are interpreted in light of the specification, prosecution history, prior art and other claims, this is not the mode of claim interpretation to be applied during examination. During examination, the claims must be interpreted as broadly as their terms reasonably allow.   In re American Academy of Science Tech Center, F.3d, 2004 WL 1067528 (Fed. Cir. May 13, 2004) (The USPTO uses a different standard for construing claims than that used by district courts; during examination the USPTO must give claims their broadest reasonable interpretation.) This means that the words of the claim must be given their plain meaning unless applicant has provided a clear definition in the specification. In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989) >; Chef America, Inc. v. Lamb-Weston, Inc., 358 F.3d 1371, 1372, 69 USPQ2d 1857 (Fed. Cir. 2004). 
The Examiner would further point out that “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 


/BITEW A DINKE/Primary Examiner, Art Unit 2896